

EXCLUSIVE EQUITY INTEREST PURCHASE AGREEMENT

 
THIS EXCLUSIVE EQUITY INTEREST PURCHASE AGREEMENT (the “Agreement”) is entered
into by and among the following parties on March 31, 2008.
 
Party A: WALLIS DEVELOPMENT LIMITED, a foreign company incorporated under the
Laws of HongKong with its registered address at Room 42, 4th Floor, New Henry
House, 10 Ice House Street, Central Hong Kong.


Party B: DALIAN WINLAND GROUP CO., LTD. 
Address: No. 4, Shanghai Road, Zhongshan District, Dalian


Party C: DALIAN WINLAND INTERNATIONAL SHIPPING AGENCY CO., LTD., a limited
liability company duly established and valid existing under the PRC laws, with
its registered address at Room23-A2 Summit Building, No.4 Shanghai Road,
Zhongshan District, Dalian


WHEREAS,


1.
Party B holds 51% equity interest in Party C;



2.
Party C and [BEIJING HUATE XINGYE KEJI CO., LTD.], a foreign invested company
wholly owned by Party A, have entered into Exclusive Consulting and Service
Agreement, and other agreements.



NOW THEREFORE, through mutual negotiations, the Parties hereto agree as follows:



1.
Transfer of Equity Interest




1.1
Grant Right



Party B hereby irrevocably grants Party A the exclusive right that Party A,
based on the consideration provided in Article 1.3 of this Agreement, can
purchase or designate one or more persons (the “Specified Person”) to purchase
the Equity Interest subject to compliance with legal restriction under the
applicable PRC laws(the “Purchase Right”). Except for Party A and the Specified
Person, Party C shall not sell the Equity Interest to any third party. Party C
hereby agrees that Party B may grant the Purchase Right to Party A, and the
other shareholder of Party C hereby give up the preemption right relating to the
Equity Interest evidenced by the Announcement document attached hereto as the
Appendix. Such person hereunder in this Agreement refers to individual,
corporation, joint enterprise, partnership, enterprise, trust or non-corporation
organization.


1

--------------------------------------------------------------------------------


 
1.2
Steps for Exercise of the Purchase Right



The compliance with PRC laws and regulations shall be the precondition for
exercise of the Purchase Right by Party A. When Party A intends to exercise the
Purchase Right, it shall issue a written notice (the “Purchase Notice”) Party C,
and the Purchase Notice shall contain the following items: (a) Party A intends
to exercise the Purchase Right; (b) the percentage of the Equity Interest to be
purchased therewith; and (c)the effective date or transfer date.



1.3
Consideration of the Equity Interest



The Transfer Fee (“Transfer Fee”) payable by Party A shall be confirmed by and
between Party A and Party B through negotiation according to the evaluation of
the Equity Interest by the relevant qualified institute, and it shall be the
lowest price allowable by the PRC laws and regulations.



1.4
Transfer of the Equity Interest



When Party A exercises the Purchase Right every time:



 
1.4.1
Party B shall procure that Party C convene shareholders’ meeting timely and
shall pass the shareholders’ resolutions that Party B can transfer to Party A or
the Specified Person the Equity Interest.




1.4.2
Party B shall enter into Equity Transfer Contract in relation to the Equity
Interest with Party A (or the Specified Person, if applicable) in accordance
with this Agreement and Purchase Notice.




1.4.3
The related parties shall execute all other necessary agreements or documents,
and obtain all necessary government approvals and consents, and take all
necessary actions to legally transfer the ownership of the Equity Interest to
Party A or the Specified Person and procure Party A or the Specified Person to
be registered as the owner of the Equity Interest. The Equity Interest should be
free from any Security Interest. For the purpose of this Agreement, Security
Interest include guarantee, mortgage, any third party rights or interest, any
purchase rights, preemption rights, offset rights and any other security
arrangements. It is clarified that the Security Interest do not include any
security interest accrued in accordance with this Agreement and the Equity
Interest Pledge Agreement which is entered into by and between Party B and
[BEIJING HUATE XINGYE KEJI CO., LTD.] on March 31, 2008 (“Equity Interest Pledge
Agreement”). According to the Equity Interest Pledge Agreement, Party B shall
pledge all the equity possessed by Party B in Party C to [BEIJING HUATE XINGYE
KEJI CO., LTD.] as a guarantee to the Exclusive Technical Consulting and Service
Agreement which is entered into by and between Party C and [BEIJING HUATE XINGYE
KEJI CO., LTD.] on March 31, 2008 (“Exclusive Technical Consulting and Service
Agreement”).



2

--------------------------------------------------------------------------------





1.5
Payment for the Equity Interest




1.5.1
Party A shall pay the Transfer Fee to Party B in accordance with the provision
of Article 1.3.

 
2.
Warranties Relating to the Equity Interest




 
2.1
Warranties of Party C




 
2.1.1
Without the written consent from Party A or [BEIJING HUATE XINGYE KEJI CO.,
LTD.], Party C will not amend, modify any provisions of the constitutional
documents of the company, and will not increase or reduce its registered
capital, or change the equity holding structures in other methods.




 
2.1.2
Shall keep the Party C legally existing, and prudently and efficiently operate
its business and deal with corporate affairs in accordance with commercial
standards and practice.




 
2.1.3
Unless having got prior written consent from Party A or [BEIJING HUATE XINGYE
KEJI CO., LTD.], Party C shall not sell, transfer, mortgage or dispose of any
assets, business or beneficial rights of Party C, or allow any creation of other
Security Interest.




 
2.1.4
Unless having got prior written consent from Party A or [BEIJING HUATE XINGYE
KEJI CO., LTD.], Party C shall not occur, inherit, provide guarantee to any
debts except for (i)the debt is occurred during the normal business operation
instead of loan; (ii) the debt has been disclosed to Party A and obtained Party
A’s written consent.




 
2.1.5
Party C shall operate its business normally to keep the value of its assets, and
shall not take any action which shall bring material influence to the business
operation and the value of the asset.




 
2.1.6
Unless having got prior written consent from Party A or [BEIJING HUATE XINGYE
KEJI CO., LTD.], Party C shall not enter into any material agreement except for
the purpose of normal business operation. (For the purpose of this paragraph, an
agreement covering an amount in excess of RMB100,000 will be deemed as a
material agreement).

 
3

--------------------------------------------------------------------------------


 

 
2.1.7
Unless having got prior written consent from Party A or [BEIJING HUATE XINGYE
KEJI CO., LTD.], Party C shall not provide any loans to any third party.




 
2.1.8
According to Party A’s request, Party C shall provide any materials relating to
the operation and financial status of Party C to Party A.




 
2.1.9
Party C shall purchase insurance from the insurance company which can be
accepted by Party A and shall maintain such insurance. The amount and kinds of
such insurance shall be same with the other companies which operate the
similarly business and possess similar assets with Party C in the same
distraction.




 
2.1.10
Unless having got prior written consent from Party A or [BEIJING HUATE XINGYE
KEJI CO., LTD.], Party C shall not merge with, combine or purchase any entity or
make investment.




 
2.1.11
Party C shall inform Party A of any occurred or potential litigation,
arbitration, or administrative procedure in relation to the Equity Interest.




 
2.1.12
In order to keep the ownership of all assets, Party C shall execute all
necessary or proper documents, take all necessary or proper actions and
substitute all necessary or proper claims, or make all necessary or proper
answer to all compensation claims.




 
2.1.13
Without the prior written consent from Party A, Party C shall not allot any
dividend to any shareholder. However, Party C shall immediately allot all
dividends to the shareholders upon request of Party A.

 

 
2.2
Warranties of Party B




 
2.2.1
Unless having got prior written consent from Party A or [BEIJING HUATE XINGYE
KEJI CO., LTD.], Party B shall not sell, transfer, mortgage or dispose of any
rights or interest relating to the Equity Interest, or allow any creation of
other Security Interest on the Equity Interest. However the Security Interest
under this Agreement and the Equity Interest Pledge Agreement is not included.




 
2.2.2
Unless having got prior written consent from Party A or [BEIJING HUATE XINGYE
KEJI CO., LTD.], Party B shall try its best to prevent the shareholders’ meeting
of Party C from approving resolutions relating to the sale, transfer, mortgage,
disposal of any rights or interests relating to the Equity Interest, or allow
any creation of other Security Interest on the Equity Interest. However the
Security Interest under this Agreement and the Equity Interest Pledge Agreement
is not included.

 
4

--------------------------------------------------------------------------------


 

 
2.2.3
Unless having got prior written consent from Party A or [BEIJING HUATE XINGYE
KEJI CO., LTD.], Party B shall try its best to prevent the other shareholders of
Party C from approving resolutions relating to merge with, combination with or
purchase any entity or make investment.




2.2.4
Party B shall inform Party A of any occurred or potential litigation,
arbitration, or administrative procedure in relation to the Equity Interest.




2.2.5
Party B shall procure the other shareholders of Party C approve the transfer of
the Equity Interest as set out in this Agreement.




 
2.2.6
In order to keep the ownership of the Equity Interest, Party C shall execute all
necessary or proper documents, take all necessary or proper actions and
substitute all necessary or proper claims, or make all necessary or proper
answer to all compensation claims.




 
2.2.7
Upon requirement by Party A or [BEIJING HUATE XINGYE KEJI CO., LTD.] from time
to time, Party B shall immediately transfer to Party A or the Specified Person
of the Equity Interest unconditionally at any time.




 
2.2.8
Party B shall strictly comply with this Agreement and any other agreements which
may be entered into Party B, Party C and Party A collectively or separately, and
shall perform its obligations under such agreements, and shall not make any
actions which shall affect the validity and enforceability of such agreements.



3.
Representations and Warranties




 
3.1
Party B and Party C jointly and separately make representations and undertakings
as followed:

 

 
3.1.1
It has the power to enter into and deliver this Agreement and Equity Transfer
Contract which will executed by Party B from time to time for the transfer of
the Equity Interest, and it has the power and capacity to perform its
obligations under this Agreements and Equity Transfer Contract.

 
5

--------------------------------------------------------------------------------


 

 
3.1.2
Neither the execution and delivery of this Agreement or any Equity Transfer
Contract, nor performance of the obligations under this Agreement or any Equity
Transfer Contract will: (i) violate any PRC laws; (ii) conflict with its
Articles of Association or other organizational documents; (iii) breach any
contract or document which Party C is a party or which binds on Party C; (iv)
violate any acquired permit, approval or any valid qualification; or (v) result
in the ceasing or revocation or additional conditions to the acquired permit,
approval.

 

 
3.1.3
Party B obtains full and transferable ownership on its assets and facilities.
Besides the pledge and/or mortgage incurred by this Agreement and the pledge set
on Party B’s equity interest incurred by the Equity Interests Pledge Agreement,
there is no any other pledge and/or mortgage on such assets and facilities.

 

 
3.1.4
Party C has no outstanding debt except for (i)the legal debt, which is occurred
during the normal business operation instead of loan; (ii) the debt has been
disclosed to Party A.

 

 
3.1.5
Party C complies with all applicable laws and regulations relating to equity
transfer.

 

 
3.1.6
There is no occurred, pending or potential litigation, arbitration, or
administrative procedure in relation to the Equity Interest, assets of Party C
and other matters of Party C.

 
4.
Effectiveness and Term of this Agreement



This Agreement shall take effect upon execution by the Parties (“Effective
Date”), the term will be ten (10) years, and it may be extended for another ten
(10) years if Party A requires so.
 
5.
Governing Law and Dispute Settlement




 
5.1
Governing Law



The formation, validity, interpretation and implementation, and dispute
settlement under this Agreement shall be governed by PRC laws.



 
5.2
Dispute Settlement



With regards to any dispute in relation to the interpretation or implementation
of this Agreement, the Parties shall negotiate friendly to settle the dispute.
If it can not be settled within thirty (30) days from the date any party issuing
written notice requesting settlement of dispute through negotiation, each party
has the right to submit it to China International Economic and Trade Arbitration
Committee for arbitration according to the valid arbitration rules. The
arbitration shall be held in Beijing. The arbitration award is final and binding
on each party.


6

--------------------------------------------------------------------------------


 
6.
Tax and Expenses



Each party shall bear its own tax, costs and expenses relating to preparing for
and executing this Agreement and Equity Transfer Contract and relating to
completing the contemplated deal.


7.
Notice



Any notice or other communication under this Agreement shall be in Chinese and
be sent to the address listed below or other address as may be designated from
time to time by hand delivery or mail or facsimile. Any notice required or given
hereunder shall be deemed to have been served: (a) the same date if sent by hand
delivery; (b)the tenth date if sent by air-mail , or the fourth date if sent by
the professional hand deliver which is acknowledged worldwide; and (c) the
receipt date displayed on the transmission confirmation notice if sent by
facsimile.


Party A: WALLIS DEVELOPMENT LIMITED, a foreign company incorporated under the
Laws of HongKong with its registered address at Room 42, 4th Floor, New Henry
House, 10 Ice House Street, Central Hong Kong. .


Party B: DALIAN WINLAND GROUP CO., LTD. 
Address: No. 4, Shanghai Road, Zhongshan District, Dalian


Party C: DALIAN WINLAND INTERNATIONAL SHIPPING AGENCY CO., LTD., a limited
liability company duly established and valid existing under the PRC laws, with
its registered address at Room23-A2 Summit Building, No.4 Shanghai Road,
Zhongshan District, Dalian


8.
Confidentiality




 
8.1
The Parties acknowledge and confirm that any oral or written information
relating to this Agreement communicated among the Parties shall be deemed as
confidential information (“Confidential Information”). The Parties shall keep
confidential of such Confidential Information and shall not disclose to any
third party unless having got written consent from the other parties. The
following situations shall be excluded: (a) It is publicly available or will
become publicly available( it is not disclosed by the party receiving such
Confidential Information); (b) it is disclosed in accordance with applicable
laws or regulations; or (c) the party who disclose any Confidential Information
to its attorney or financial advisor who need to access such information shall
ensure that such attorney or financial advisor complies with this Article and
keep confidential of such information. The disclosure by the employee or agent
of Each Party shall be deemed that it is disclosed by such party itself, and the
party shall undertake breaching liability. The Parties agree that the provisions
of this Article shall survive notwithstanding the termination of this Agreement.

 
7

--------------------------------------------------------------------------------


 
9.
Further Assurance




 
9.1
The Parties agree that they will, without any hesitation, execute any necessary
documents for the purpose of performing or objective of this Agreement or any
documents which is benefit for the purpose of this Agreement, and will take all
necessary actions for the purpose of performing or objective of this Agreement
or take actions which is benefit for the purpose of this Agreement.



10.
Miscellaneous




 
10.1
Amendment and supplementation

 
Any revision, amendment and supplementation of this Agreement shall be in
writing and be executed by Each Party.
 

 
10.2
Compliance with laws and regulations

 
The Parties shall comply with all applicable laws and regulations which have
been formally issued and may be publicly acquired.
 

 
10.3
Entire agreement

 
Unless it is otherwise revised, amended or supplemented after execution of this
Agreement, this Agreement constitutes the entire agreement among the parties as
to the subject matter, and supersedes any prior oral or written negotiations,
statements or agreement among the parties relating thereto.
 

 
10.4
Headings

 
Headings in this Agreement is only set out for reading convenience, and shall
not be used to interpret, explain or otherwise influence the meaning of the
provisions of this Agreement.
 

 
10.5
Language

 
This Agreement is made in Chinese and English in three originals. The Chinese
version will prevail in the event of any inconsistency between the English and
any Chinese translations thereof.
 
8

--------------------------------------------------------------------------------


 

 
10.6
Severability

 
If any of the terms of this Agreement is declared invalid, illegal or
unenforceable in accordance with any applicable laws or regulations, the
validity and enforceability of the other terms hereof shall nevertheless remain
unaffected, and the Parties hereto agree to, through friend negotiation, make
valid terms to such invalid, illegal or unenforceable terms, and the economic
results from such valid terms shall be close to, as much as may be impossible,
the superseded invalid, illegal or enforceable terms.
 

 
10.7
Successor

 
This Agreement shall bind on the successor of each party or the transferee
permitted by the other parties and shall be interpreted for its benefit.
 

 
10.8
Continue to be effective

 

 
10.8.1
Any duties occurred in relation to the Agreement before expiration or early
termination of the Agreement shall continue to be effective after expiration or
early termination of the Agreement.

 

 
10.8.2
The provisions of Articles 5, 7 and 10.8 shall survive nothwithstanding the
termination of this Agreement.

 

 
10.9
Waiver

 
Each party may waive the terms and conditions under this Agreement in writing.
Such waive document should be duly signed by the each party. Any waive relating
to the breach of the other party in certain circumstance shall not be deemed as
that the waiver party has made waiver to the other party for the same breach in
other circumstances.
 
[The remainder of this page is intentionally left blank ]
 
9

--------------------------------------------------------------------------------



This page is the signing page of this Exclusive Equity Interest Purchase
Agreement. IN WITNESS WHEREOF, the both Parties have its authorized
representative executed this Agreement on the date first above written.


Party A: /s/ WALLIS DEVELOPMENT LIMITED
Legal Representative (Signature):


Party B: /s/ DALIAN WINLAND GROUP CO., LTD.
Signature: Li Honglin
 
Party C: /s/ DALIAN WINLAND INTERNATIONAL SHIPPING AGENCY CO., LTD.
Legal Representative (Signature): Xue Ying 
 
10

--------------------------------------------------------------------------------

